DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application claims benefit of U.S. Serial Application No. 63/200,338 filed 03/02/2021.

Election/Restrictions
Applicant's species election with traverse in the reply filed on 07/22/2022 is acknowledged.  
The species election requirement mailed 05/24/2022, required an election of one choice from species group I: processes for determining/estimating the quantitative level of trait purity:
process includes extracting genomic DNA from the pure seed sample and contaminant seed sample, seed standards, and at least one testing seed sample (claims 1 and 20);

process includes growing pure seed sample, contaminant seed sample, seed standards, and one testing seed sample and taking leaf punches; extracting genomic DNA from the pure seed sample, contaminant seed sample, seed standards, and at least one testing seed sample (claim 19).

Applicant elects species group I (a), with traverse. Accordingly, claim 19 is withdrawn from consideration at this time.

The species election requirement also required an election of one choice from species group II, 
Species group II: Type of genetic trait or polymorphism. A typographical error in choices (g) and (h), which are corrected below. 
II. Type of Genetic trait/Polymorphism:
SNPs (claim 2);
Indels (claim 2);
a variation in copy number (claim 2);
transgene (claim 3);
polymorphism produced by gene editing (claim 4);
polymorphism produced by gene recovery (claim 5).

Applicant elects species group II (g), with traverse. Claim 4 is eligible for consideration at this time based on Applicant’s species election. Claim 2 is also going to be considered in view of claim 17 and Applicant’s required election between members of species group IV.
In any case, claims 3 and 5 (i.e. choices (f) and (h)) are withdrawn. 

The species election requirement further required an election of one choice from species group III; 
III. Seed type, elect one from the following
a forage crop (claim 6);
oilseed crop (claim 6); 
grain crop (claim 6); 
fruit crop (claim 6); 
ornamental plants (claim 6); 
vegetable crop (claim 6);
fiber crop (claim 6);  
spice crop (claim 6);
nut crop (claim 6);  
turf crop (claim 6);  
sugar crop (claim 6);  
tuber crop (claim 6);  
root crop (claim 6);  
forest crop (claim 6);
corn (claim 7);
soybean (claim 8);
sorghum (claim 9).

Applicant elects species group III (L), with traverse. Accordingly, choices (j)-(k), (m)-(w) of claims 6 and/or 7 are withdrawn. The Examiner will currently only consider for search and examination of seeds that are construed as being grains and corn or soybean or sorghum. Choices (L) and (x)-(z) that are recited by claims 6-9 are eligible for consideration at this time.

The species election requirement required an election of one choice from species group IV, species group IV is directed to trait. 
IV. Trait, elect one from the following groups
cytoplasmic male sterility (claim 10);
dhurrin free trait (claim 11);
cannabinoid level (claim 12);
increased yield (claim 13);
herbicide tolerance (claim 14);
pest resistance (claim 15);
abiotic stress (claim 16);
stacked trait (claim 17: please elect at least two specific traits for search and examination);
non-GMO certification (claim 18).

Applicant elects for species group IV (choices h: comprising d and e), with traverse. Accordingly, claims 10-12, 15-16 are withdrawn.

Concerning the instant application as whole, the Examiner will currently consider only claims 1, 2, 4, 6-9, 13-14, 17-18 and 20 for search and examination. Claims 3, 5, 10-12, 15-16 and 19 are being withdrawn from consideration at this time as being directed to unelected species, with traverse.

Concerning Applicant’s traversal of the species election requirement stated above, the traversal against species group I is on the ground(s) that the examiner seeks to restrict claims and claims are descriptions of different inventions while species refer to the different embodiments of the invention (Remarks, pg 8, section entitled “Traversal of Restriction Requirement/Species Election”).  
Applicant’s argument is not persuasive to the Examiner because the processes recited by claims 1 and 20 is one embodiment of a process of estimating the quantitative level of genetic trait of a seed sample, since both claims 1 and 20 require the same steps i.e. acquiring test seed(s), contaminant seed sample, and a pure seed sample; preparing seed standards; extracting genomic DNA of the seeds; designing amplification primers that flank trait sequence as well as a sequencing primer, amplifying DNA; sequencing amplicons; and estimating the level of trait purity of the test seed(s), while claim 19 is another.
Concerning claim 19 being characterized as being distinct embodiment, claim 19 comprise additional steps omitted in claims 1 and 20. A condition may exist where these additional steps place claim 19 in condition to be allowed because of the reading of claim 19 as a whole. However, as these additional steps are not explicitly recited in claims 1 and 20, they may still not be allowable. 
So, although claim 19 is related to both claims 1 and 20, the processes steps are not identical or are mutually exclusive, thus, they have been been construed as being distinct embodiment, and where Applicant has not elected the process of claim 19, claim 19 remains a claim that is eligible to be rejoined when claims 1 and 20 (elected) are in condition to be allowed.

Further, Applicant also traverse the species election requirement on species group II, III and IV on the ground(s) that the examiner seeks to restrict the claims. 
Applicant argues that U.S. Patent Law, 35 U.S.C. 121 only gives authority to the Examiner to restrict the application if two or more independent and distinct inventions are claimed and with respect to restriction on the basis of species, 37 CFR 1.146 only gives an Examiner authority to require Applicant to elect a single species, e.g., either species Group I, II, III or IV. 

So far, the Examiner has not required such an election be made between species Group I, II, III or IV.  Instead, for Groups II, III and IV, the Examiner required Applicant to elect one component of a single claim within species Group I, II, III and IV for prosecution on the merits. This is unacceptable under the legal doctrine which defines restriction.

Applicant’s argument above has been considered and is not persuasive because the argument suggests that Applicant has mischaracterize the election to be made between species Group I, II, III or IV. 
Applicant is reminded that a species election (i.e. selection of one embodiment) is not identical to a restriction (division of inventions) and is only being required in this application so that the Examiner can identify, search and examine Applicant’s most preferred embodiment, where many members belonging to that species are being recited. None of the members/choices under each species group of groups I, II, III and IV are canceled, and can be rejoined at any time. 

The examiner also does not find Applicant’s argument that a legal doctrine has been broken to be persuasive and is only asserting that the options within each species grouping of Group I, II, III and IV are indeed distinct members/embodiments characterizable as belonging to a species grouping selected from group I, II, III or IV.
The Examiner agrees with Applicant’s argument that she has no legal authority to “restrict” Applicant to elect less than a reasonable number of species and is asserting that she has not “restricted” any claims as the requirement that was mailed constitute a species election requirement, which is not identical to a restriction.
	Applicant is invited to petition the Director to review the present species election requirement under 37 CFR 1.144 at any time that they are permitted to, and they seek to do so.

The species election requirement as a whole has been reconsidered in view of Applicant’s arguments above, and is still deemed proper and is therefore made FINAL.

Claims 3, 5, 10-12, 15-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2022.

Status of the Claims
Claims 1, 2, 4, 6-9, 13-14, 17-18 and 20 are currently under examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-9, 17-18 and 20 are rejected under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter.
Based upon an analysis with respect to the claims as a whole, claim(s) 1, 2, 6-9, 17-18 and 20 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.

Claims 1, 2, 6-9, 17-18 and 20 recite method(s) and are therefore each directed to a process.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A,  prong 1
	With regard to step 2A, prong 1, the claims are directed to a judicial exception because the claims rely on both natural law and an abstract idea.
	Specifically, claims 1 and 20 recite process steps comprising acquiring test seed(s), contaminant seed sample, and a pure seed sample; preparing seed standards; extracting genomic DNA of the seeds; designing amplification primers that flank trait sequence as well as a sequencing primer, amplifying DNA; sequencing amplicons; and estimating the level of trait purity of the test seed(s) (the claims rely on naturally occurring polymorphisms found in sequences of genetically pure seeds or seed standards to assess genetic trait purity of the seed lots). 
Applicant has not invented the naturally occurring DNA polymorphisms that are encompassed by the claims but instead, Applicant use conventional, well known methods to determine that they are present in these samples.

	Further, claims 1 and 20 recite judicially excluded abstract idea belonging to mental processes since both claims 1 and 20 provide a step of calculating using a regression equation.

Step 2A,  prong 2
	The additional elements of claims 1, 2, 6-9, 17-18 and 20 (acquiring test seed(s), contaminant seed sample, and a pure seed sample; preparing seed standards; extracting genomic DNA of the seeds; designing amplification primers that flank trait sequence as well as a sequencing primer, amplifying DNA; sequencing amplicons) are indicated above, and they have to be practice to realize the judicial exception. Further, these steps are recited at such a high level of generality that it adds nothing significantly more to the claims. These elements do not integrate the claims into a practical application.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.

Step 2B
The second part, Step 2B of the two-step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
None of claims 1, 2, 6-9, 17-18 and 20 recite additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claims 1 and 20 recite step(s) that comprise analyzing naturally occurring polymorphisms of a seed lot to assess trait purity of the seed lot. The claims do not include any practical applications of the naturally occurring principle noted here and as whole, recite limitations that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-9, 13-14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nageswara-Rao et al. (2013, BMC biotechnology, 13(1), pp.1-11) in view of Varshney et al. (2009, Trends in biotechnology, 27(9), pp.522-530).

Nageswara-Rao et al. (claims 1, 2,4, 13, 20)
Regarding claims 1 and 20, Nageswara-Rao et al. teach a method of quantitative determination of the level of a genetic trait within a seed sample by pyrosequencing or next generation sequencing comprising:
(a) acquiring at least one testing seed sample to be estimated for the level of a genetic trait of interest, a contaminant seed sample, and a pure seed sample which is pure for the genetic trait of interest (see pg 2, right col., 1st para of Methods: non-GE papaya and transgene containing papaya seeds are mixed);
(b) preparing standards by spiking the pure seed samples with various proportions of contaminant seed (see pg 2, right col., 1st para of Methods: non-GE papaya and transgene containing papaya seeds are mixed);
(c) extracting genomic DNA from the pure seed sample, contaminant seed sample, seed standards, and at the at least one testing seed sample (see pg 2, right col., 2nd para of Methods entitled “DNA extraction and quantification optimization”);
(d) designing primers for amplification of the genomic region neighboring the genetic trait of interest (pg 3, right col., section entitled “Real-time PCR” and pg 4, Table 1). 

Regarding claim 2, Nageswara-Rao et al. teach genetic trait of interest comprising a polymorphism selected from the group consisting of SNPs, indels, and a variation in copy number (the wildtype papaya seeds have such SNPs, indels, and a variation in copy number).

Regarding claim 4, Nageswara-Rao et al. teach polymorphism was produced through gene editing (transgene containing papaya are also screened).

Regarding claim 13, Nageswara-Rao et al. teach genetic trait of interest in increased yield (pg 3, left col., 2nd para).
Regarding claim 18, Nageswara-Rao et al. teach the estimated quantitative level of trait purity is used for non-GMO certification (pg 4, left col., last para).

Omitted from Nageswara-Rao et al. (2013) (claims 1, 20, 6-9, 14, 17)
Regarding claims 1 and 20, Nageswara-Rao et al. do not teach a quantitative determination using pyrosequencing or next generation sequencing; and do not teach step(s) d (partial), f and g as follows.
(d) designing a sequencing primer;
(f) sequencing the amplicons on a pyrosequencer or through next generation sequencing and calculating a regression equation using known trait purity values of seed standards and the allele frequency values given by the pyrosequencer or next generation sequencing; and
(g) calculating the estimated quantitative level of trait purity for the at least one testing seed sample using said regression equation.

Regarding claims 6-7, Nageswara-Rao et al. do not teach a corn (grain) seed sample.
Regarding claims 6 and 8, Nageswara-Rao et al. do not teach a soybean (grain) seed sample.
Regarding claims 6 and 9, Nageswara-Rao et al.do not teach a sorghum (grain) seed sample.
Regarding claim 14, Nageswara-Rao et al. do not teach genetic trait of interest is herbicide tolerance.

Regarding claim 17, Nageswara-Rao et al. do not teach genetic trait of interest is a stacked trait which comprises more than one polymorphism selected from the group consisting of SNPs, indels, and a variation in copy number.

Regarding claim 1(d), and steps (f)-(g), Varshey et al. teach next generation sequencing to identify MAS that provide trait information (pg 526, left col., 2nd para).

It would have been prima face obvious to the ordinary skilled artisan before the effective filing date of the invention to further analyze the amplification products for quantitatively estimating trait purity of a seed lot by sequencing in a manner as taught by Y et al., thereby validate the measured level of trait purity or contamination of trait purity via a secondary metric.
Although Nageswara-Rao et al. do not teach assessment of grain seeds such as sorghum, corn and soybean, as these are high valued crops with high economic value and nutritional value, the ordinary skilled artisan would have been motivated to assess the trait purity of seed lots of these grains prior to any farming or crop improvement efforts.
In view of the teachings of all of the cited references, the instants claims 1, 2, 4, 6-9, 13-14, 17-18, 20 are prima facie obvious over the prior art.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A. OYEYEMI/Examiner, Art Unit 1637              

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637